Citation Nr: 1101697	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to April 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision of the Denver, Colorado VARO.  In October 2010, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's claims 
file.  At the videoconference hearing, the Veteran sought, and 
was granted, a 60 day abeyance period for the submission of 
additional evidence.  He has submitted records from the Colorado 
Division of Workers' Compensation, with a waiver of RO initial 
consideration.

The issues of entitlement to service connection for a back 
disability and a left knee disability are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDINGS OF FACT

A right knee disability was not manifested in service; right knee 
arthritis was not manifested in the first year following the 
Veteran's discharge from active duty; and a chronic right knee 
disability is not shown at any time during the pendency of this 
claim.  


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  
38 U.S.C.A. 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claims.  An August 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  This letter also informed the appellant of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record and he has 
not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  Because there 
is no medical evidence of a chronic right knee disability in 
service or soon thereafter, or at any time during the pendency of 
this claim, a VA examination regarding this matter is not 
necessary .  At the videoconference hearing before the 
undersigned, the Veteran sought, and was granted, a 60 day 
abeyance period for the submission of additional evidence.  He 
has submitted additional records with a waiver of RO 
consideration (however, none pertinent to the matter addressed on 
the merits).  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Certain chronic disabilities (to include arthritis) may be 
service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time following 
discharge from active duty (one year for arthritis).  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   
See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence 
is necessary where the determinative question is one requiring 
medical knowledge.  Id.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss in detail every piece of evidence.  See Gonzales v. West, 
218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus on what the 
evidence shows, or fails to show, as to the claims. 

The Veteran contends that he has a right knee disability that 
resulted from began a 1968 fall in service (from scaffolding onto 
the deck of a ship).  

The Veteran's STRs show that while serving on the U.S.S. White 
River in September 1968, he fell 20 feet from scaffolding, 
landing on the deck of the ship.  He was treated for a concussion 
and hospitalized for observation before being released back to 
full duty.  The records for this incident are silent for any 
complaints regarding the right knee.  The remaining STRs are also 
silent for any right knee complaints or disability.  On April 
1971 service separation examination the Veteran's lower 
extremities were normal on clinical evaluation.

Postservice treatment records are silent for any diagnosis of, or 
treatment for, a right knee disability.  On March 2007 VA 
diabetes examination, the Veteran reported problems with both 
knees that resulted in an assessment of degenerative joint 
disease of the knees.  X-rays at the time revealed a normal right 
knee.  At the videoconference hearing in October 2010 the Veteran 
testified that his knees "crunch" when he negotiates stairs.

Inasmuch as the Veteran's STRs are silent for any complaints, 
treatment, or diagnosis pertaining to right knee injury or right 
knee disability.  Furthermore there is no evidence that right 
knee arthritis was manifested in the first postservice year (the 
Veteran does not allege otherwise and X-rays in 2007 showed 
normal right knee).  Consequently, service connection for a right 
knee disability on the basis that such disability became manifest 
in service and persisted is not warranted.  And because right 
knee arthritis is not shown, service connection for such disease 
on a presumptive basis under 38 U.S.C.A. § 1112 likewise is not 
warranted. 

Notably, a threshold requirement here, as in any claim seeking 
service connection is that there must be competent evidence of 
the disability for which service connection is sought.  While the 
Veteran may be competent to establish by his own accounts (and 
the Board has no reason to question the accounts) that he has 
occasional difficulties with/symptoms pertaining to his right 
knee, the diagnosis of an underlying right knee disability is a 
complex medical question beyond lay observation.  This is not a 
situation where the diagnosis may be established by lay evidence:  
The disability is not one capable of lay observation; the Veteran 
is not reporting a contemporaneous diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  Accordingly, there is 
no competent evidence that the Veteran has (or during the 
pendency of the claim has had) a right knee disability, the 
disability for which service connection is sought.  Without 
evidence of a current right knee disability, there is no valid 
claim of service connection for such disability. See 38 U.S.C.A. 
§ 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The preponderance of the evidence is against this claim; 
accordingly, it must be denied.    


ORDER

Service connection for a right knee disability is denied.


REMAND

The Veteran alleges that his back disability arose from a fall in 
service.  As the record establishes that he indeed had the fall 
in service he describes, and as is not in dispute that he now has  
a back disability, what remains to be resolved is the matter of a 
nexus between the current back disability and his service (the 
documented fall therein).  Notably, a VA examiner has opined that 
the Veteran's back disability is related to intercurrent 
postservice injuries (and not the fall in service).  However, the 
pertinent evidence associated with the record in this matter is 
incomplete.  The Veteran was advised of such during the 
videoconference hearing.  He has since submitted documents 
indicating that records pertaining to a Workman's Compensation 
claim for back injury sustained in postservice employment have 
been destroyed.  Nevertheless, the evidence suggests that other 
pertinent records may remain outstanding.  Specifically, the 
Veteran has reported that he had 3 postservice surgeries for back 
disability (records of which are not associated with his claims 
file), and his postservice employment (as a fireman) was of a 
nature such that regular physicals were likely required (reports 
of which would be likely to include pertinent information).  (And 
if any records obtained present a different disability picture 
than was before the 2007 VA examiner, another medical nexus 
examination may be necessary).  

Regarding left knee disability, March 2007 VA X-rays revealed 
left patellofemoral degenerative disease with possible intra-
articular osseous body.  Additionally, the Veteran testified that 
his knees "crunch" when he goes up and down stairs.  As was 
noted above, it is not in dispute that he sustained a fall in 
service.   He alleges knee trauma at the time.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims (Court) has held that this is a "low threshold" 
requirement.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Given the fall in service, and the documentation of disability of 
the left knee (which the Veteran alleges was subjected to trauma 
from the fall), the low threshold standard outlined by the Court 
is met).

Finally, relevant VA treatment records are constructively of 
record, and must be secured and reviewed for a complete picture 
of the disability at issue.  

The Veteran is advised that when evidence requested in 
connection with a claim for VA benefits is not received 
within a year of the request, the claim is to be denied.  
38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all sources of treatment he has received for 
back disability since his discharge from 
service (to specifically include the three 
reported back surgeries and follow-up care) 
and to provide releases for VA to secure 
records from all providers (to include the 
reports of any and all periodic and event-
specific physical evaluations conducted in 
connection with his postservice employment).  
The RO should secure copies of the complete 
records from all identified sources.  The RO 
should also obtain for association with the 
claims file the complete updated records of 
any VA treatment the Veteran may have 
received for back or left knee disability.   
If any records sought by the RO are not 
received pursuant to their request, the 
Veteran should be so notified, and advised 
that ultimately it is his responsibility to 
ensure that such records are received.  

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist.  
The Veteran's claims file (including this 
remand) must be reviewed by the examiner in 
conjunction with the examination.  Based on 
examination of the Veteran and review of his 
claims file, the examiner should provide an 
opinion responding to the following:  

(a)	Please identify (by medical 
diagnosis(es)) the Veteran's current left 
knee disability(ies)?

(b)	As to each left knee disability 
entity diagnosed, please indicate what is 
the most likely etiology for any such left 
knee disability?  Specifically, is it at 
least as likely as not (a 50% or greater 
probability) that such was incurred in 
service, including as due to the 
documented fall therein?  

(c)	If (and only if) the disability 
picture regarding the back disability is 
changed (from that noted on prior VA 
examination in 2007) by information 
received pursuant to the request above, 
the examiner should also offer an opinion 
regarding the likely etiology of the 
Veteran's low back disability, 
specifically whether it is at least as 
likely as not (50% or better probability) 
that the Veteran's current back disability 
is related to his fall in service (vs. any 
postservice injuries).  

(d)	The examiner must explain the 
rationale for all opinions.  

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative opportunity to respond 
before the case is returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


